Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of invention Group I, claims 42 – 48, in the reply filed on September 07, 2022. The traversal is on the ground(s) that unity of invention does exist between Groups I, II and III, because there is a technical relationship that involves the same special technical feature. lt is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art.

In response, the examiner submits that said arguments are not persuasive, because in the requirement, the examiner clearly identified the deficiencies in asserting unity of invention between the three groups of invention. The requirement is still deemed proper and is therefore made FINAL. Claims 49 – 60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 42 – 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. US 2015/0354311 A1 (Okura).

Considering claims 42 – 43 and 48, Okura teaches a poly-L-lactic acid (PLLA) solid-state extrusion molded article having a weight average molecular weight of from 100,000 to 380,000 and a melt viscosity of from 20 to 2,000 Pa.s (at a temperature of 240° C. and a shear rate of 120 sec.sup.−1) and having an L-form content of from 80 to 100%, the article having a thickness or diameter of from 10 to 500 mm and a tensile strength of from 5 to 100 MPa at a temperature of 66° C; a downhole tool member or a ball sealer for well drilling and completion formed by machining the solid-state extrusion molded article; an isolation plug provided with the downhole tool member. Okura’s article has an elongated shape having a length larger than the diameter; thus, meeting he requirement of being a filament. As to the ratio of length to cross-section average diameter, as noted above Okura teaches that said article can be cut at a desired length. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the claimed ratio since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed ratio is critical and has unexpected results. In the present invention, one would have been motivated to optimize the ratio motivated by the desire to optimize said tooling. 
Moreover, although Okura’s measuring conditions (temperature and shear) for the melt viscosity are not the same as in the claims, the overlapping range is so wide, that is reasonable to expect that when said property is measured at 200 degrees C and  shear rate  of 0.1 s-1 there would be an overlapping portion. As to the breaking strain limitation, this is considered to be an inherent property of Okura’s PLLA filament. Support for said expectation is found in the use of same material having same other properties, such as melt viscosity and tensile strength.    

Considering claims 44 - 45, the poly-L-lactic acid (PLLA) resin taught by Okura is an aliphatic polyester. 

Considering claim 46, as noted above, the weight average molecular weight of Okura’s PLLA ranges from 100,000 to 380,000. 
  
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Okura et al. US 2015/0354311 A1 (Okura) in view of Huang et al. CN 105709512 A (Huang). English abstract and translation of the CN patent is relied upon herein.  

Considering claim 47, Okura is relied upon as set forth above in the rejection of claim 42. Further, Okura does not specifically recognize that the filament forming resin is a propylene. However, Huang teaches at [Abstract] a long glass fiber reinforced polypropylene/nylon composite material (a filament) and preparation thereof. Further, Huang teaches at [0038] that the preferred propylene component is MF650Y Metocene which was known in the art for its high melt flow rate (melt index of 1800g/10min). Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select MF650Y Metocene as the resin in Okura’s solid-state extrusion molded article, when it is desired to provide said article with high melt flow rate. 
As top the additional claimed properties for the polypropylene, because Applicant uses the same MF650 Y propylene as the suggested prior art said claimed properties would be present in the prior art article.     

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786